DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered unless cited on a PTO-892.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Drawings

The drawings are objected to because the line-weights are not uniform throughout the drawings.  See 37 CFR 1.84(I).  The Applicant is advised to remove the hand drawn numerals and change them to be computer typed as shown in Figure 6A for example.  Furthermore, some of the figures (Figures 7-20 for example) are pale in comparison to Figure 6A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18, lines 1-2, recites “the pedal-powered vehicle comprises a bicycle” which should be changed to --the pedal-powered vehicle is a bicycle-- because as currently written the pedal-powered vehicle comprises a vehicle which does not make sense.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, line 3, recites “a first pedal” which is indefinite because it is unclear what the difference is between the first pedal from claim 16 and the first pedal from claim 1, line 7.  Are there two first pedals?  The pedal-powered vehicle includes all of the claim limitations from claim 1, and claim 1 already discloses a first pedal.
Claim 16, line 4, recites “a second pedal” which is indefinite because it is unclear what the difference is between the second pedal from claim 16 and the second pedal 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 9, and 12-19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bogdan (WO 91/09766; see Office provided machine translation) in view of DeCloux (US 5,983,751).
Regarding claim 1, Bogdan discloses a gear mechanism for a pedal-powered vehicle, the gear mechanism comprising:
a gear arrangement (10, 11, 12, 13, 18, 19); and
a spindle arrangement (1, 2, 14, 21) configured to support the gear arrangement, the spindle arrangement comprising a first spindle (1), a second spindle (2), a third spindle (21) and a fourth spindle (14),
wherein the gear arrangement comprises:
a first set of gears (10, 12) mounted on the first spindle and the fourth spindle, the first set of gears being arranged to be driven via a first pedal (36) of the pedal-powered vehicle;

a third set of gears (18, 19) mounted on the third spindle and the fourth spindle.
Bogdan does not disclose that for each of the first and second sets of gears, the set of gears is configured to be alternately driven, via the corresponding pedal being rotated through less than 180°, in a power stroke to drive the third set of gears for propelling the pedal-powered vehicle, and, advanced, via the corresponding pedal being rotated through more than 180°, in a return stroke to commence a subsequent power stroke.
DeCloux teaches first and second sets of gears (see Figures 4A-4C), the set of gears is configured to be alternately driven, via a corresponding pedal (the right pedal; see Figure 1A) being rotated through less than 180° (element 51 has gear teeth on less than 180° of the gear), in a power stroke (see Figure 1A) to drive the third set of gears for propelling the pedal-powered vehicle, and, advanced, via the corresponding pedal being rotated through more than 180° (element 52 has gear teeth on greater than 180° of the gear), in a return stroke (see Figure 1A) to commence a subsequent power stroke for the purpose of providing a lower maximum crank arm speed during the recovery stroke (Column 4 / Lines 13-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second sets of gears of Bogdan to have the set of gears be configured to be alternately driven, via the corresponding pedal being rotated through less than 180°, in a power stroke to drive the 
Regarding claim 5, Bogdan discloses that the third spindle is adapted to be arranged independently of crank arms (32, 33) of the pedal-powered vehicle (It has been held that the recitation that an element is “adapted to” a function is not a positive limitation but only requires the ability to so perform.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See MPEP 2111.04.).
Regarding claim 8, Bogdan discloses that the third set of gears comprises:
a first full gear (19) mounted on the third spindle; and
a second full gear (18) mounted on the fourth spindle,
wherein the first and second full gears are arranged to engage each other for propelling the pedal-powered vehicle (see Figure 1).
Regarding claim 9, Bogdan discloses that each of the first, second and third sets of gears comprises a plurality of circular gears (see Figure 3).
Regarding claim 12, Bogdan discloses a chain wheel (22) mounted on the third spindle (22 is mounted to 19 which is mounted to the third spindle [21] thus 22 is viewed as being mounted to the third spindle [21]).

Regarding claim 14, Bogdan discloses a support structure (3) to support the gear arrangement and the spindle arrangement.
Regarding claim 15, Bogdan discloses a pedal-powered vehicle (a bicycle) comprising the gear mechanism as claimed in any one of claims 1 to 14.
Regarding claim 16, Bogdan discloses that the pedal-powered vehicle comprises:
a first pedal (36), and a first crank arm (32) coupling the first pedal to the first spindle; and
a second pedal (37), and a second crank arm (33) coupling the second pedal to the second spindle.
Regarding claim 17, Bogdan discloses that the third spindle is arranged independently of the first and second crank arms (21 is not directly connected to 32 or 33).
Regarding claim 18, Bogdan discloses that the pedal-powered vehicle comprises a bicycle (the Abstract discloses that the invention is part of a bicycle).
Regarding claim 19, Bogdan discloses a method for forming a gear mechanism for a pedal-powered vehicle (a bicycle), the method comprising:
supporting a gear arrangement (10, 11, 12, 13, 18, 19) on a spindle arrangement (1, 2, 14, 21), comprising:

mounting a second set of gears (11, 13) of the gear arrangement on a second spindle (2) of the spindle arrangement and the fourth spindle, the second set of gears being arranged to be driven via a second pedal (37) of the pedal-powered vehicle; and
mounting a third set of gears (18, 19) of the gear arrangement on a third spindle (21) of the spindle arrangement and the fourth spindle,
wherein, for each of the first and second sets of gears, the set of gears is configured to be alternately driven, via the corresponding pedal being rotated through less than 180°, in a power stroke to drive the third set of gears for propelling the pedal-powered vehicle, and, advanced, via the corresponding pedal being rotated through more than 180°, in a return stroke to commence a subsequent power stroke.
Bogdan does not disclose that for each of the first and second sets of gears, the set of gears is configured to be alternately driven, via the corresponding pedal being rotated through less than 180°, in a power stroke to drive the third set of gears for propelling the pedal-powered vehicle, and, advanced, via the corresponding pedal being rotated through more than 180°, in a return stroke to commence a subsequent power stroke.
DeCloux teaches first and second sets of gears (see Figures 4A-4C), the set of gears is configured to be alternately driven, via a corresponding pedal (the right pedal; see Figure 1A) being rotated through less than 180° (element 51 has gear teeth on less 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second sets of gears of Bogdan to have the set of gears be configured to be alternately driven, via the corresponding pedal being rotated through less than 180°, in a power stroke to drive the third set of gears for propelling the pedal-powered vehicle, and, advanced, via the corresponding pedal being rotated through more than 180°, in a return stroke to commence a subsequent power stroke for the purpose of providing a lower maximum crank arm speed during the recovery stroke, as taught by DeCloux.
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Allowable Subject Matter
s 2-4, 6, 7, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rajendran et al. (WO 2020/0251892 A1) discloses a transmission that is comprised of gears that have teeth extending only partially around the gears.
Wu (CN 104787225 A) discloses a bicycle acceleration device that is comprised of a gearbox having multiple sets of gears, a chain wheel attached to a spindle, and first and second pedals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656